UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1230


GEORGE C. MCCULLOUGH,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; GEORGE W. BUSH, JR.; RICHARD B.
CHENEY; NANCY PELOSI; JOHN G. ROBERTS, JR.; US PERSONS,
thereof,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cv-04137-GRA)


Submitted:    May 28, 2009                  Decided:   June 5, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George C. McCullough, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George   C.   McCullough       appeals   the   district   court’s

order accepting the recommendation of the magistrate judge and

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    McCullough v. United States, No. 8:08-cv-04137-

GRA (D.S.C. Feb. 13, 2009).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                     2